        Case 4:19-cv-00465-BSM Document 69 Filed 03/10/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

BRENT WALL and THOMAS PAOLINO,                                             PLAINTIFFS
each individually and on behalf of all others
similarly situated

v.                          CASE NO. 4:19-CV-00465-BSM

SIGNAL HILL TELECOM
SERVICES U.S., INC.                                                        DEFENDANT

                                     JUDGMENT

      Consistent with the verdict entered today, this case is dismissed.

      IT IS SO ORDERED this 10th day of March, 2021.



                                                _________________________________
                                                UNITED STATES DISTRICT JUDGE
